

117 S1139 IS: Selective Service Repeal Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1139IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Wyden (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo repeal the Military Selective Service Act.1.Short titleThis Act may be cited as the Selective Service Repeal Act of 2021.2.Repeal of Military Selective Service Act(a)RepealThe Military Selective Service Act (50 U.S.C. 3801 et seq.) is repealed.(b)Transfers in connection with repealNotwithstanding the proviso in section 10(a)(4) of the Military Selective Service Act (50 U.S.C. 3809(a)(4)), the Office of Selective Service Records shall not be reestablished upon the repeal of the Act. Not later than 180 days after the date of the enactment of this Act, the assets, contracts, property, and records held by the Selective Service System, and the unexpended balances of any appropriations available to the Selective Service System, shall be transferred to the Administrator of General Services upon the repeal of the Act. The Director of the Office of Personnel Management shall assist officers and employees of the Selective Service System to transfer to other positions in the executive branch.(c)Effect on existing sanctions(1)Notwithstanding any other provision of law, a person may not be denied a right, privilege, benefit, or employment position under Federal law on the grounds that the person failed to present himself for and submit to registration under section 3 of the Military Selective Service Act (50 U.S.C. 3802), before the repeal of that Act by subsection (a).(2)A State, political subdivision of a State, or political authority of two or more States may not enact or enforce a law, regulation, or other provision having the force and effect of law to penalize or deny any privilege or benefit to a person who failed to present himself for and submit to registration under section 3 of the Military Selective Service Act (50 U.S.C. 3802), before the repeal of that Act by subsection (a). In this section, State means a State, the District of Columbia, and a territory or possession of the United States.(3)Failing to present oneself for and submit to registration under section 3 of the Military Selective Service Act (50 U.S.C. 3802), before the repeal of that Act by subsection (a), shall not be reason for any entity of the U.S. Government to determine that a person lacks good moral character or is unsuited for any privilege or benefit.(d)Conscientious objectorsNothing contained in this Act shall be construed to undermine or diminish the rights of conscientious objectors under laws and regulations of the United States. 